DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/22/2020 and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive. For example, the title merely states battery management and fails to encompass the inventive concept as claimed in the independent claim.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to claim 1, in line 5 “of the batteries” lacks antecedent basis. As does “of current between batteries” in line 6. They should read “one or more of the at least two batteries” and “between the at least two batteries”, respectively. Note that the same issue is in at least claim 2 and therefore the rest of the dependent claims should be reviewed to conform with the same practice. 

In claim 2, lines 2-3, it is claimed that the isolation unit communicates to batteries having the “highest voltage”. This is unclear. As highest is a singular term it is not clear how more than one battery could have the highest voltage. 

With respect to claim 11, the claim appears to have the wrong dependency. “the MOSFET” lacks antecedent basis. There is no mosfet that is disclosed in claim 5 from which it depends, but rather is introduced in claim 4. No prior art is able to be provided for claim 11 until the mosfet is defined, i.e. what/where is the claimed mosfet?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. [CN 206077010]* in view of Adrian et al. [US 2015/0056475].
*Note that a copy of the above cited foreign document has already been submitted on record with the IDS filed on 09/22/2020, and therefore another duplicate copy is not provided with this action. 
With respect to claim 1, Ma discloses a battery management device, comprising: a charging unit [Figs 1-2; V is represented as the power supply to the battery, i.e. charging supply]; a battery unit comprising at least two batteries [1]; and an isolation unit configured to communicate one or more of the batteries with the load and block the backward flow of current between batteries [3; note function of a diode is to block backward of current], wherein, the charging unit, the battery unit, the isolation unit and the load are successively connected [Figs 1 and 2]. While Ma discloses the battery power being outputted to a load, Ma fails to explicitly disclose a power supply management circuit. 
Power conditioning to a load from a battery is routine in the art, for example, Adrian teaches a parallel battery system utilizing an isolation structure between batteries and a power supply management circuit [120].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Ma to include a power supply management circuit as taught by Adrian for the benefit of converting/controlling the power output from the battery supply to suit the needs of the load. 

With respect to claims 2 and 18, Ma further discloses wherein the isolation unit is configured to communicate one or more batteries having the highest voltage with the power supply management circuit [Figs 1-2; as each battery is connected to a diode, it would be configured to communicate with the battery having a highest voltage]; the isolation unit comprises at least two isolation circuits which are in a one-to-one correspondence to the batteries, wherein the isolation circuits are connected in two diodes at 3 and two batteries at 1]; when a voltage at ends of the isolation circuits connected to the batteries is greater than a specified threshold for a voltage at ends of the isolation circuits connected to the power supply management circuit, the isolation circuits are turned on; and, when the voltage at the ends of the isolation circuits connected to the batteries is less than the specified threshold for the voltage at the ends of the isolation circuits connected to the power supply management circuit, the isolation circuits are turned off [this simply describes the function of a diode, i.e. allows flow in one direction and not the other and therefore when the battery voltage is low prevents backflow].

With respect to claim 10, Adrian further discloses using the battery management device in a mobile terminal [par. 0016].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to use Ma’s battery system in a mobile terminal for the benefit of utilizing a protection circuit thereby preventing damage to the circuitry of the mobile terminal. 

Claims 3, 5, 7-9, 12-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. [CN 206077010] and Adrian et al. [US 2015/0056475] as applied above, and further in view of Kristjansson et al. [US 2019/0229543].
With respect to claims 3 and 5, Ma discloses the isolation unit is diodes being connected to a cathode of a corresponding battery and a cathode of the ideal diode circuit being connected to the power supply management circuit as applied above, but fails to disclose wherein each of the isolation circuits is an ideal diode circuit. 
However, Kristjansson teaches an isolation circuit is an ideal diode circuit [par. 0006-0009 and 0024] used in a parallel battery system to prevent cross-charging current.

With respect to claims 7-9, 12-17, and 19-20, Ma further discloses wherein the charging unit comprises a charging interface [input at V], wherein the battery unit comprises at least two battery groups each of the battery groups comprises one or more batteries [i.e. two single batteries] and wherein the battery unit further comprises at least two load switches which are in a one-to-one correspondence to the batteries, with one end of each of the load switches being connected to the charging interface while the other end of each of the load switches being connected to the cathode of the corresponding battery [switch 2], however Ma fails to disclose at least two charging circuits. 
Providing a charging circuit is routine in the art of battery charging, for example Kristjansson teaches at least two charging circuits in a one-to-one correspondence with at least two batteries [110 and 120].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Ma to include a charging circuit at the charging interface for the benefit of controlling the charging operation to the battery thereby allowing the correct charging power to be applied and/or providing protection circuit to preventing over-charging. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent claim 1 including all of the limitations of the base claim and any intervening claims.
claim 4, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the ideal diode circuit comprises a metal-oxide-semiconductor field-effect transistor (MOSFET) and an ideal diode control module; wherein an output end of the ideal diode control module is connected to a grid of the MOSFET, while two input ends of the ideal diode control module are connected to the cathode of the corresponding battery and the power supply management circuit, respectively; two ends of the ideal diode circuit are connected to a drain and a source of the MOSFET, respectively; and, wherein the ideal diode control module controls the turn-on or turn-off of the MOSFET according to a difference in voltage between the two input ends.”
Claim 6 depends from claim 4 and is object to for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859